IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. 74,942


EX PARTE ARTHUR DELEON, Applicant





ON APPLICATION FOR WRIT OF HABEAS CORPUS 
FROM LUBBOCK COUNTY



 Per Curiam.


OPINION


	This is an application for a writ of habeas corpus which was transmitted to this Court
by the clerk of the trial court pursuant to the provisions of Article 11.07 of the Texas Code of
Criminal Procedure. Ex Parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). 
Applicant was convicted of aggravated sexual assault in the first-degree, and his punishment
was assessed at sixty years imprisonment.  This conviction was affirmed on March 13, 2001.
DeLeon  v. State, No. 07-00-00189-CR (Tex. App. -- Amarillo, 2001, no pet.). 
	In his application for a writ of habeas corpus, Applicant contends that he was denied his
right to file a pro se petition for discretionary review following the court of appeals' decision
to affirm his conviction. 
	Based on this Court's holding in Ex parte Wilson, 956 S.W.2d 25, 27 (Tex. Crim. App.
1997), the trial court has found that Applicant is entitled to an out-of-time petition for
discretionary review.  After a thorough review of the record, we find that the trial court's
determination is correct.  As such, Applicant is granted leave to file an out-of-time petition for
discretionary review from the Court of Appeals' judgment in cause number 07-00-00189-CR
affirming his conviction in cause number 2000-432-860 from the 237th Judicial District
Court of Lubbock County, Texas. Applicant shall file his petition for discretionary review with
the Court of Appeals within thirty days of the issuance of this Court's mandate. 

DELIVERED: April 28, 2004	
DO NOT PUBLISH